Case 1:20-cv-06322-GHW Document 16 Filed 10/09/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

Case No. 20 Civ. 06322 (GHW)
LINDA HIRSHMAN,
Plaintiff,
ORAL ARGUMENT REQUESTED
-against-
DON FRANZEN,
Defendant.

 

 

DEFENDANT DON FRANZEN’S NOTICE OF MOTION
TO COMPEL ARBITRATION AND STAY THIS MATTER

PLEASE TAKE NOTICE THAT Defendant Don Franzen, upon his Memorandum of
Law in Support of his Motion to Compel arbitration and Stay this matter, and the October 9, 2020
Declaration of Don Franzen and the exhibits thereto; and upon all pleadings and prior proceedings
herein, will move this Court, before the Honorable Gregory H. Woods, U.S.D.J., United States
Courthouse, 500 Pearl St., New York, New York 10007, at a date and time to be determined by
the Court, for an Order, pursuant to 9 U.S.C. §§ 3 and 4, compelling Plaintiff Linda Hirshman to
arbitrate the dispute underlying this matter and to stay this matter pending resolution of the
arbitration, or both.
Dated: New York, New York

October 9, 2020
Respectfully submitted,

 

 

Shashi K.Mholandas, Esq.

 
Case 1:20-cv-06322-GHW Document 16 Filed 10/09/20 Page 2 of 3

104 Charlton Street, Suite 1W

New York, NY 10014

O: (212) 658-1946

E: david@baileyduquette.com

E: shashi@baileyduquette.com

Attorneys for Defendant Don Franzen

 
Case 1:20-cv-06322-GHW Document 16 Filed 10/09/20 Page 3 of 3

CERTIFICATE OF SERVICE

The undersigned certifies that all counsel of record who are deemed to have consented to
electronic service are being served with a copy of this document via the Court's CM/ECF system

on October 9, 2020, per Local Civil Rule 5.2.

  
 

David I. Grgénberger

 
